Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 15/248,952        filed on 2/23/2021.
2. 	Claim(s) 1, 3-5, 7-11, 13-15 and 17-22 are currently pending and have been fully examined.
3.	Claim(s) 2, 6, 12 and 16 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action was 11/23/2020.          .


Response to Applicant’s Comments/Remarks


7.	Applicant’s argument, filed on 2/23/2021, has fully been considered, but is not persuasive.

Applicant’s Argument #1:

	Applicant contends that the 35 USC 101 rejection(s) of claim(s) 1, 3-5, 7-11, 13-15 and 17-22, set forth in the prior office action, were improper because Applicant’s 

Examiner’s Response to Argument #1:


	Applicant’s argument that the 35 USC 101 rejection(s) of claim(s) 1, 3-5, 7-11, 13-15 and 17-22, set forth in the prior office action, were improper because Applicant’s claim limitations cannot be performed by the human mind and that the claimed invention is directed to improvement to technology has fully been considered, but is not persuasive.  The Examiner respectfully disagrees with the Applicant’s contentions.  Applicant’s claim 1, is directed to the abstract idea of “authorizing access to a resource (e.g. DRM),” without significantly more.  

Taking Applicant’s claim elements separately, the functions performed by the computer at each step of the process is purely conventional.  Using computers to perform the functions of, “receive…determine…identify…determine…create…send…” are one of the most basic function(s) of a computer.  These function(s) of, “receive…determine…identify…determine…create…send…” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality. 
Claim 1 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect in the improvement in any other technology or technical field.  Applicant’s claim limitations does not describe any particular improvement in the manner of a computer functions.  
None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant’s limitations simply reflects the “authorizing access to a resource (e.g. DRM),”without significantly more.  
Applicant’s claim 1 does not provide an inventive concept because the additional elements recited in claim 1 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “controlling the access to a resource (e.g. DRM),” without significantly more.

The Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   
The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Additionally, the Examiner fails to find anything of record that attributes an improvement in technology andor a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the 2019 Revised Guidance. 
The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 

	Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”
In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.
	Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 

Applicant’s Argument #2:

	Applicant contends that the 35 USC 112(a) rejection directed toward Applicant’s claim of, “identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity;” was improper citing that these features are supported throughout the application as filed.

Examiner’s Response to Argument #2:

“identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity;” was improper citing that these features are supported throughout the application as filed has fully been considered, but is not persuasive.  In reference to Applicant’s “access control policy” Applicant’s Specification recites:
	
[0092] AAA Authentication, Authorization, and Accounting [0093] ACL Access Control List [0094] ACP Access Control Policy [0095] AE Application Entity [0096] API Application Programming Interface [0097] CSF Capability Service Function [0098] CSE Capability Service Entity [0099] IoT Internet of Things [0100] MAC Message Authentication Code [0101] MAF M2M Authentication Function [0102] MEF M2M Enrollment Function [0103] M2M Machine to Machine [0104] NSE Network Service Entity [0105] PA Policy Administration [0106] PD Policy Determination [0107] PE Policy Enforcement [0108] PI Policy Information [0109] RBAC Role Based Authorization [0110] SBAC Subscription Based Authorization [0111] SLDA Service Layer Dynamic Authorization [0112] SLSA Service Layer Static Authorization [0113] SP Service Provider [0114] URI Universal Resource Identifier 
[0129] The following use case describes how service layer dynamic authorization can be supported by a service layer as well as its value-add. In this use case App #1 202 creates a resource named XYZ hosted in the service layer. App #1 202 then configures an access control policy for resource XYZ with a set of static access privileges. The static access privileges define rules such as a list of other Apps that are allowed to access resource XYZ as well as what operations they can perform on it. These privileges are used by the service layer to control which Apps are allowed to access the resource and which operations they are allowed to perform on the resource. App #1 202 can configure these privileges with the known Apps that it is aware of and that it wants to grant access to. App #1 202 can also configure a dynamic authorization policy for the resource. This policy defines rules that can be used by the service layer to support dynamically creating, updating, or deleting the static access privileges. This is especially useful to support cases where new/different Apps attempt to access the resource, however, App #1 202 does not have any prior awareness of relationship with these Apps and hence has not configured the static privileges to grant them access to the resource. 
[0167] In step 2 of FIG. 15, the SLDA-PA 904 checks to see if there is an existing Static Access Control Policy (S-ACP) that authorizes the Entity 1502 to obtain the policies. The SLSA 1402/SLDA 902--PA checks the SAPD-PA 904 (Static Authorization Policy Database) associated with the PA to check if the Entity 1502 has been authorized to be provisioned with the PD/PE--related policies. If an entry exists for the Entity 1502 and provided that the level of authorization meets the requirement for policy provisioning then the processing jumps to Step 10. 
[0314] This disclosure also defines an <dynAuthRequest> resource as shown in FIG. 30. This resource can be defined as a virtual resource having no attributes (as shown), or it can be defined as a normal resource having attributes (not shown). It can be used to issue an explicit dynamic authorization request to an SLDA function 902 to request specific types of access privileges be dynamically added to the <accessControlPolicy> privileges affiliated with one or more desired resources or services. This resource can be useful for scenarios where a requester lacks the proper access privileges to a desired resource or service and also lacks privileges to update the access controls to grant itself. In this case, the requester can use the <dynAuthRequest> resource to send an explicit request to an SLDA function 902 to try and obtain the desired access privileges. If successful, the SLDA function 902 can update the access control policy(s) for the targeted resource(s) or service(s) to add the requested privileges and return status back to the requester. If successful, the requester can thereafter issue requests to access the desired resource or service and it will have the proper privileges to perform the access. 
The Examiner fails to see HOW Applicant’s claimed invention works.  Applicant’s Specification is silent Applicant’s claimed invention. Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 

Applicant’s Argument #2:
Applicant contends that the Examiner withdrew the 35 USC 112(b) rejections and then maintains the rejections in the office action.
Examiner’s Response to Argument #2:
Applicant’s argument that the Examiner withdrew the 35 USC 112(b) rejections and then maintains the rejections in the office action has fully been and is not persuasive. The 35 USC (b) rejections in the 11/23/2020 office action are directed to “new” 35 USC 112(b) rejections directed to “different” claim language recited by the Applicant.  As to the Hybrid rejection directed toward “stored” in memory, the rejection is 
Applicant’s Argument #3:
Applicant contends that the amended claims obviates the 35 USC 112(d) rejection for improper dependent claim.

Examiner’s Response to Argument #3:
Applicant’s argument that the amended claims obviates the 35 USC 112(d) rejection for improper dependent claim has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #4:
Applicant contends that the cited prior art of Ginter does not read upon Applicant’s recited claim(s).

Examiner’s Response to Argument #4:
Applicant’s argument that the cited prior art of Ginter does not read upon Applicant’s recited claim(s) has fully been considered and is persuasive; therefore, the rejections ware withdrawn.
Claim Rejections – 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

9.	Claim(s) 1, 3-5, 7-11, 13-15 and 17-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).

Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
Representative claim 11 is directed toward a method, which is a statutory category of invention.
The claim(s) recite(s) the authorizing access to a resource (e.g. DRM),”which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:

"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);

1.    (Currently Amended) An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, implement a service layer entity of a communication network and cause the apparatus to:
receive, by the service layer entity, from a requesting entity on the communication network, a request to access a resource hosted by the service layer entity;
determine, by the service layer entity, based on an access control policy associated with the resource, that the requesting entity does not have privileges to access the resource;
identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity;
determine, based on communication with the another service layer entity, new privileges for the requesting entity to access the resource;
create a new access control policy associated with the resource indicating that the requesting entity has the new privileges to access the resource; and
send a message to the requesting entity indicating, based on the new privileges, that the request is approved.

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “receive…determine…identify…determine…create…send….”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes; 
authorizing access to a resource (e.g. DRM), which is an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examiner the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
1.    (Currently Amended) An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, implement a service layer entity of a communication network and cause the apparatus to:
receive, by the service layer entity, from a requesting entity on the communication network, a request to access a resource hosted by the service layer entity;
determine, by the service layer entity, based on an access control policy associated with the resource, that the requesting entity does not have privileges to access the resource;
identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity;
determine, based on communication with the another service layer entity, new privileges for the requesting entity to access the resource;
create a new access control policy associated with the resource indicating that the requesting entity has the new privileges to access the resource; and

Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially 
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
a processor; the “processor” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the receiving a dynamic mobile document request). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is 
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

1.    (Currently Amended) An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, implement a service layer entity of a communication network and cause the apparatus to:
receive, by the service layer entity, from a requesting entity on the communication network, a request to access a resource hosted by the service layer entity;
determine, by the service layer entity, based on an access control policy associated with the resource, that the requesting entity does not have privileges to access the resource;
identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity;
determine, based on communication with the another service layer entity, new privileges for the requesting entity to access the resource;
create a new access control policy associated with the resource indicating that the requesting entity has the new privileges to access the resource; and



Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
1.    (Currently Amended) An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, implement a service layer entity of a communication network and cause the apparatus to:
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receive…determine…identify…determine…create…send…,”  which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a abstract idea,” the claim(s) 1 merely instruct the process of 
“receive…determine…identify…determine…create…send...” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Additionally:
Claim(s) 11, 13-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Concerning Claim 11, Applicant’s claim recites, "by a service layer entity… by a service layer entity… by a service layer entity….”  Giving the claim its broadest reasonable in light of the Specification, the computer system comprises a human being (i.e. entity). Section 33(a) of the America Invents Act reads as follows: Notwithstanding any other provision of law,  Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
	Claim 11 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 3-5, 7-10, 13-15 and 17-22 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claim(s) 1, 3-5, 7-11, 13-15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 1, Applicant’s claim recites, “identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity;” however, in subsequent claim 3, Applicant recites, “wherein an identity of the another entity is provided in a dynamic authorization policy.”  It is unclear HOW Applicant is able to perform the claimed invention of “identify…another service layer entity,” if there is no evidence of first acquiring a “dynamic authorization policy” which contains the “another service layer entity” identification information to perform such “identifying.”  Applicant’s Specification recites:
[0129] The following use case describes how service layer dynamic authorization can be supported by a service layer as well as its value-add. In this use case App #1 202 creates a resource named XYZ hosted in the service layer. App #1 202 then configures an access control policy for resource XYZ with a set of static access privileges. The static access privileges define rules such as a list of other Apps that are allowed to access resource XYZ as well as what operations they can perform on it. These privileges are used by the service layer to control which Apps are allowed to access the resource and which operations they are allowed to perform on the resource. App #1 202 can configure these privileges with the known Apps that it is aware of and that it wants to grant access to. App #1 202 can also configure a dynamic authorization policy for the resource. This policy defines rules that can be used by the service layer to support dynamically creating, updating, or deleting the static access privileges. This is especially useful to support cases where new/different Apps attempt to access the resource, however, App #1 202 does not have any prior awareness of relationship with these Apps and hence has not configured the static privileges to grant them access to the resource. 
[0130] In this use case, App #2 204 is an example of an App which App #1 has not granted static access privileges for. App #2 204 performs a request to resource XYZ. The Service Layer, first checks the static access privileges and finds that App #2 204 has not been given privileges. The Service Layer 102 than checks if a dynamic authorization policy has been configured. If so, the Service Layer 102 can support functionality to assess whether or not to update the static access privileges and grant access privileges to these Apps. The dynamic authorization functionality can be performed locally by the Service Layer 102 using the configured dynamic authorization policies as shown in FIG. 7. Alternatively, the Service Layer 102 can support consulting with other entities in the system (e.g. an Authorization Server) to have them assist the Service Layer 102 in performing the dynamic authorization as shown in FIG. 8. 
[0141] Conversely an SLDA 902 can be deployed in a distributed manner in which case an SLDA 902 or its sub-functions can be distributed throughout a network. For example, the SLDA-PI, SLDA-PA 904 and SLDA-PD 908 sub-function can be deployed on a centralized node in the network while separate SLDA-PE 910 sub-functions can be deployed locally within each of the service layer instance throughout a network as shown in FIG. 13. In this distributed scheme, dynamic authorization policy information, administration and decisions can be made by the centralized SLDA-PD 908, while the outcome of these decisions can be enforced by the individual SLDA-PEs of the individual service layers for each request they process. 
[0162] FIG. 14 depicts a policy management (provisioning, decision and enforcement) framework involving both static and dynamic policies. An IoT Service Provider may have an existing static access policy management, with the introduction of dynamic authorization, a Service Layer Policy 
[0168] In step 3 of FIG. 15, if there is no entry for the Entity 1502 in the SAPD then the PA queries the Dynamic Authorization Policy Database (DAPD) in order to determine how the Entity 1502 may be able to be authorized. 
[0331] In step 2 of FIG. 34, a oneM2M entity 3402 (e.g. AE) sends request targeting a second oneM2M entity 3404 (e.g. CSE, MEF 2304 or MAF 2302) that hosts a SLDA function 902. The request contains a <dynAuthPolicy> resource representation, where the dynAuthRules attribute of the <dynAuthPolicy> resource can be configured with dynamic authorization policy rules from Step 1. 
The Examiner finds Applicant’s Specification silent the “dynamic authorization policy” 

teaching Applicant’s claimed invention of, “wherein an identity of the another entity is 

provided in a dynamic authorization policy.”  Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity” is to be performed.1   One identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the communications network to consult in performing a dynamic authorization of the requesting entity” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
As to claim 3, Applicant recites, “wherein an identity of the another entity is provided in a dynamic authorization policy;” however, Applicant’s claim 1 recites:
1. (Previously Presented) An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, implement a service layer entity of a communication network and cause the apparatus to: receive, by the service layer entity, from a requesting entity on the communication network, a request to access a resource hosted by the service layer entity; determine, by the service layer entity, based on an access control policy associated with the resource, that the requesting entity does not have privileges to access the resource; identify, based on the access control policy and in response to determining that the requesting entity does not have the privileges, another service layer entity of the 

As recited in claim 1, Applicant refers to: “a service layer entity;” “a requesting entity;” “another service layer entity;” however, in claim 3, Applicant introduces the “another entity” identifier.  It is unclear HOW Applicant’s claimed invention works for it is unknown to whom the identifier is associated to the, “a service layer entity;” “a requesting entity;” “another service layer entity.”  Therefore, it is not clear HOW Applicant’s claimed invention works for Applicant’s Specification is silent Applicant’s claimed invention (See Above).3
As to claim 9, Applicant recites, “wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions.” Applicant’s Specification recites:
TABLE-US-00001 TABLE 1 Attributes of <dynAuthPolicy> Resource Attribute Name Description selfAccessControlPolicyIDs Links to authorization policy(s) defining which entities have the privilege to perform CRUD operations to this <dynAuthPolicy> resource. accessControlPolicyIDs Links to one or more access control policies whose privileges can be dynamically created, updated or deleted by an SLDA function 902 based on the rules defined by this <dynAuthPolicy> resource. dynAuthRules List of one or more rules used by a SLDA function 902 to perform dynamic authorization. These rules are used to determine whether or not the SLDA function 902 is to dynamically grant access privileges to an entity attempting to access a resource or service that the entity does not currently have proper privileges to access. Each rule can be specified as a list of criteria that must be met by an originator of a request before access privileges are dynamically granted. The following is a list of supported criteria types defined by this disclosure. For the case where a rule consists of multiple criteria, the criteria must all be met in order for the originator to be considered a candidate for granting privileges to. Allowed Originators (ar) - A list of IDs of originators that are candidates for dynamic authorization.

wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions.”  It is unknown what Applicant’s clamed “indication” is.  For example it is unknown to the Examiner what the claimed “indication” comprises (e.g. email, SMS, postal letter, phone call, etc.).  Additionally, it is unclear to the Examiner HOW this information is received.  For example, is the “indication” received through an interface, GUI, computer port, communication line, etc.  It is unknown to the Examiner HOW Applicant’s claimed invention works. Apparently, it just simply receives an “indication.” 
Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions” works.  Therefore, claim 9 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions” is to be performed.4   One of ordinary skill in the art would have reasonably concluded wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”5  

As to claim 11, Applicant recite(s):
determining, based on communication with the another service layer entity, new privileges for the requesting entity to access the resource;
creating a new access control policy associated with the resource indicating that the requesting entity has the new privileges to access the resource; and
sending a message to the requesting entity indicating, based on the new privileges, that the request is approved.

However, it is unclear HOW Applicant’s claimed invention works for it is unknown which entity (e.g. “service layer entity,” or “another service layer entity”) is actually performing Applicant’s steps of determining, creating, sending.  Each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).6


As to claim 14, Applicant recite(s): “receiving, from the another entity after the dynamic authorization is performed, a list of granted privileges for the requesting entity and an expiration time associated with the granted privileges.”  However, Applicant previously recite(s), “a service layer;” “requesting entity;” “another service layer;” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).7




Claim 13 contains similar language or like deficiencies found in claim 3.
Claim 19 contains similar language or like deficiencies found in claim 9.
	Dependent claim(s) 3-5, 7-10, 13-15 and 17-22 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 


Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


16.	Claim(s) 1, 3-5, 7-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 is indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
determine, by the service layer entity, based on an access control policy associated with the resource, that the requesting entity does not have privileges to access the resource;” 
The Examiner would like to point out that Applicant’s claim is directed to the “service layer entity,” depicted as #102 in Figure 8.  Applicant’s Applicant recites #1 is depicted as #202 in Figure 8.  Additionally, Applicant’s Specification recites:

[0129] The following use case describes how service layer dynamic authorization can be supported by a service layer as well as its value-add. In this use case App #1 202 creates a resource named XYZ hosted in the service layer. App #1 202 then configures an access control policy for resource XYZ with a set of static access privileges. The static access privileges define rules such as a list of other Apps that are allowed to access resource XYZ as well as what operations they can perform on it. These privileges are used by the service layer to control which Apps are allowed to access the resource and which operations they are allowed to perform on the resource. App #1 202 can configure these privileges with the known Apps that it is aware of and that it wants to grant access to. App #1 202 can also configure a dynamic authorization policy for the resource. This policy defines rules that can be used by the service layer to support dynamically creating, updating, or deleting the static access privileges. This is especially useful to support cases where new/different Apps attempt to access the resource, however, App #1 202 does not have any prior awareness of relationship with these Apps and hence has not configured the static privileges to grant them access to the resource.


    PNG
    media_image1.png
    542
    625
    media_image1.png
    Greyscale

When Applicant recites, “based on an access control policy associated with the resource,” Applicant’s claim is directed to the operation of the App. #1 (resource owner).  Therefore, since it is not the “service layer” that has performed Applicant’s claimed limitation, it is directed to a hybrid rejection, by the Examiner.  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 1 to be drawn to either an apparatus or method.8


Evidence to support a position that claim(s) 3 is drawn to an apparatus includes the recitation of “the apparatus of claim 1.”  Conversely, evidence to support a position that claim(s) 3 is drawn to a method includes recitation(s) of: 
3.    The apparatus of claim 1, wherein an identity of the another entity is provided in a dynamic authorization policy.
Under a hybrid analysis, the Examiner must first determine “who” has “provided” the identify information into the policy.  Since Applicant’s claim is directed to the “service layer,” the Examiner must determine if it is the “service layer” that provides the information into the policy.  However, in dependent claim 7, Applicant’s claim recites:
7.    The    apparatus    of    claim    3, wherein    the apparatus receives the dynamic authorization policy for the resource.
Therefore, since the apparatus receives the policy information it cannot be the entity performing the claim “provided.”  Therefore, some other entity, as some other time performed Applicant’s claimed limitation of, “wherein an identity of the another entity is provided in a dynamic authorization policy.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different 9
	As to claim 4, the scope of the claim is not clear as Applicant recites, “receive, from the another entity, after performing the dynamic authorization, a list of granted privileges for the requesting entity and an expiration time associated with the granted privileges.”  Applicant’s claim is directed to “an apparatus service layer.”
Here, the Applicant recites, after performing the dynamic authorization; therefore, the Examiner must determine who is performing Applicant’s claimed limitation.
Applicant’s Specification recites:


    PNG
    media_image2.png
    715
    926
    media_image2.png
    Greyscale


Here, the “after performing the dynamic authorization” is performed by an “authorization server,” not by the “apparatus service layer,” for which the claim is directed to.  Therefore, since Applicant’s claimed limitation of, “after performing the dynamic authorization” is not directed to an operation/function performed by the apparatus service layer the scope of the claim is not clear.  The operations and functions of the “another entity” is beyond the scope of the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.10

Evidence to support a position that claim(s) 4 is drawn to an apparatus includes the recitation of “the apparatus of claim 2.”  Conversely, evidence to support a position that claim(s) 4 are drawn to a method includes recitation of: “receive, from the another entity, after performing the dynamic authorization, a list of granted privileges for the requesting entity and an expiration time associated with the granted privileges.”  
Here, the Examiner must determine WHO is providing a list which recites, “a list of granted privileges for the requesting entity and an expiration time associated with the granted privileges?” WHO performed the “granted privileges” and WHO associated the expiration time to the granted privileges?  Clearly, from Applicant’s claim which recites, “receive, from the another entity,” the directed to “apparatus service layer” did not perform such functions.  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a 11
Claim(s) 5 is indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “method” nor an “apparatus” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.

As to claim 8, the scope of the claim is not clear as Applicant recites, “wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has made a payment.”  Applicant’s claim is directed to “an apparatus,” not to “another entity” that performs the dynamic authorization.  Applicant’s Specification recites:

    PNG
    media_image2.png
    715
    926
    media_image2.png
    Greyscale


Here, the consultation based dynamic authorization request is performed by an “authorization server.”  The operations and functions of the “another entity” is beyond the scope of the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.12
As to claim 9, the scope of the claim is not clear as Applicant recites, “wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions.”  Applicant’s claim is directed to “an apparatus,” not to “another entity” that performs the dynamic authorization.  Applicant’s Specification recites:

    PNG
    media_image2.png
    715
    926
    media_image2.png
    Greyscale


Here, the consultation based dynamic authorization request is performed by an “authorization server.”  The operations and functions of the “another entity” is beyond the scope of the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.13
As to claim 19, the scope of the claim is not clear as Applicant recites, “wherein    the    dynamic authorization comprises evaluating reputation information about the requesting entity;” Applicant’s claim is directed to “an apparatus,” not to “another entity” that performs the dynamic authorization.  Applicant’s Specification recites:


    PNG
    media_image2.png
    715
    926
    media_image2.png
    Greyscale


Here, the consultation based dynamic authorization request is performed by an “authorization server.”  The operations and functions of the “another entity” is beyond the scope of the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.14
As to claim(s) 18-20, the scope of the claims are unclear as Applicant recites:
18.    (Previously    Presented)    The    method    of    claim    11,    wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has made a payment.
19.    (Previously    Presented)    The    method    of    claim    11,    wherein    the    dynamic authorization is performed after receiving an indication that the requesting entity has fulfilled barter conditions.
20.    (Previously    Presented)    The    method    of    claim    11,    wherein    the    dynamic authorization comprises evaluating reputation information about the requesting entity.


    PNG
    media_image2.png
    715
    926
    media_image2.png
    Greyscale


Here, the consultation based dynamic authorization request is performed by an “authorization server.”  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.15
Dependent claim(s) 3-5 and 7-10 are also rejected for being dependent upon rejected claim 1.
Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to     






    PNG
    media_image3.png
    862
    690
    media_image3.png
    Greyscale




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of 

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        4 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        5 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        6 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        7 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        8 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        9 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        10 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        11 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        12 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        13 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        14 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        15 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”